Citation Nr: 1207582	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar strain.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the Veteran's claim for increase for lumbar strain with radiculopathy.  By further rating action in September 2010, the RO assigned a separate, 10 percent evaluation for radiculopathy of the left lower extremity, secondary to lumbar strain, effective from September 22, 2008.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in October 2011.  A transcript of that proceeding is of record.  At the October 2011 hearing, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

With regard to TDIU entitlement, the Board observes that the RO has not developed or adjudicated this issue.  Inasmuch as such issue is within the Board's jurisdiction for review, it is herein addressed, albeit in the REMAND portion of this document.  The other certified issues on appeal are likewise herein REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran alleges that there has been a change for the worse with respect to his service-connected low back disability and associated radiculopathy since he was last examined by VA in 2009.  In support of his allegations, the Veteran presents a private medical record, dated in June 2010, indicating that his back pain radiating to the left leg was worsening, and in a report of contact, dated in September 2010, the Veteran specifically indicated to VA personnel that his condition had deteriorated to the point that he was no longer working and that his doctors had recommended surgery.  Given the foregoing, further VA medical examinations for evaluation of the disabilities at issue and claimed unemployability are in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where is there is evidence that the condition has worsened since the last examination). 

Accordingly, this case is REMANDED for the following actions:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran VA spine and peripheral nerve examinations in order to assess the nature and severity of his service-connected lumbar strain and radiculopathy of the left lower extremity associated with lumbar strain.  The claims folder in its entirety should be provided to the VA examiners for use in the study of this case and the report prepared should reflect each examiner's statement as to whether in fact the claims folder was made available and reviewed.  Those examinations should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed.  

4.  Thereafter, afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities (posttraumatic stress disorder, lumbar strain, and radiculopathy of the left lower extremity).  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

5.  Lastly, the Veteran's claim for increased ratings and for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


